DETAILED ACTION
This is a non-final office action is response to the request for continued examination filed on 02/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered. 
Status of Claims
Claims 1, 7-8, 13-14, 20-21 have been amended. Claim 6 and 19 have been cancelled. Claims 1-5, 7-18, 20-22 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed on 02/15/2021 has been entered. 
The amendment is sufficient to overcome the previous 35 U.S.C. § 103 rejection of record, the rejection has been withdrawn.
Response to Arguments
Claim Rejections 35 U.S.C. § 101: 

Applicant submits on page 22 of the remarks that the claims do not fall into any of the subject matter grouping of abstract ideas, are not directed to a judicial exception, and are considered to comply with 35 U.S.C. § 101. Examiner respectfully disagrees, according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers managing personal behavior or interactions between people then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Some of these limitations include: analyzing… information pertaining to members of an organization, wherein the information includes aspects relating to a compatibility profile and performance of members during interactions with other members, wherein the compatibility profile is based on emotional, social, and cognitive intelligence attributes, and wherein the members include manager members with a managerial role within the organization and non- manager members…; analyzing comments and responses of the members of the organization… to determine indicators of emotional, social, and cognitive intelligence including sentiment and affinity…; determining… compatibility scores between the members indicating a degree of compatibility… Per the claim analysis under step 2A of the Alice framework these claim elements are considered to be abstract ideas as explained in the rejection set forth in this Office Action. See MPEP § 2106.04(a).
Applicant submits on page 24 of the remarks that the claims integrate the judicial exception into a practical application. Examiner respectfully disagrees; the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. As presented, the claims are merely linking the use of the judicial exception to a computer system. The use of a neural network do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. As presented, the claims are merely linking the use of the judicial exception to a computer system by collecting, sending and receiving data about compatibility between members of a group. The claims are recited at a high level of generality such that they are merely applying the neural network via a processor to the abstract idea. 
Applicant submits on page 25 of the remarks that the claims improve the computer and/or another technology and are considered to integrate any alleged judicial exception into a practical application, thereby complying with 35 U.S.C. § 101. Examiner respectfully disagrees. The use of a neural network to determine compatibility when forming groups is not a technology improvement but rather an improvement to a process used for analyzing performance metrics. See MPEP § 2106.06(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-18, 20-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 
With respect to claims 1-5, 7-18, 20-22, the independent claims (claims 1, 8 and 14) are directed, in part, to a method and system for processing members of an organization and determining compatibility scores between members of a team. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-5, 7 and 21-22 are directed to a method comprising a series of steps, which falls under the category of a process, claims 8-13 are directed to a system, which falls under the category of a machine. Claims 14-18 and 20 are directed to one or more non-transitory computer readable storage media, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity including managing personal behavior or interactions between people. 
As per Step 2A – Prong 1 of the subject matter eligibility analysis, the claims are directed in part to receiving… a request to establish a group of compatible members for performing an activity; analyzing… information pertaining to members of an organization, wherein the information includes aspects relating to a compatibility profile and performance of members during interactions with other members, wherein the compatibility profile is based on emotional, social, and cognitive intelligence attributes, and wherein the members include manager members with a managerial role within the organization and non- manager members, and wherein analyzing the information includes: analyzing textual feedback of the members of the organization by natural language processing techniques to determine indicators of the performance of the members including sentiment and affinity; converting the indicators of the performance to a score within a normalized range for inclusion within the performance aspects; analyzing comments and responses of the members of the organization by natural language processing techniques to determine indicators of emotional, social, and cognitive intelligence including sentiment and affinity, converting the indicators of emotional, social, and cognitive intelligence to a score within a normalized range for inclusion within the emotional, social, and cognitive intelligence attributes; determining, via the processor, compatibility scores between the members indicating a degree of compatibility based on logical blocks specifying the performance and emotional, social, and cognitive intelligence attributes of members to use for the compatibility scores; and establishing, via neural networks…one or more groups of compatible members in response to the request based on the compatibility scores between the members satisfying thresholds, wherein the thresholds include a first threshold for compatibility scores of the manager members to indicate compatibility between the manager members, a second threshold for compatibility scores of the non-manager members to indicate compatibility between the non-manager members, and a third threshold for compatibility scores of the members to indicate compatibility between the manager members and the non- manager members, and wherein establishing one or more groups comprises: tracking groups previously selected by a user and the performance and the emotional, social, and cognitive intelligence attributes of members of the previously selected groups; training the neural networks…with the tracked previously selected groups and the performance and the emotional, social, and cognitive intelligence attributes of the members of the previously selected groups in response to user selection of a 3plurality of groups to learn preferences for the previously selected groups and the performance and the emotional, social, and cognitive intelligence attributes from the members of the previously selected groups; adjusting, via the trained neural networks, the performance and emotional, social, and cognitive intelligence attributes of the logical blocks and the compatibility scores based on the learned preferences; and establishing, via the trained neural networks, the one or more groups of compatible members based on the adjusted compatibility scores, and the performance and emotional, social, and cognitive intelligence attributes of the members of the organization in accordance with the learned preferences. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A – Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a “system”, a “processor”, “natural language processing techniques”, “neural networks”, and a “computer program product” to perform the claim steps. The “processor”, “neural network” and the “computer program product” in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0015-0016] to understand that the invention may be implemented in a generic environment that the client systems may present a graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to solicit information from users pertaining to the desired analysis, and may provide reports including analysis results (e.g., resulting groups, compatibility scores, data analytics, etc.). Server systems 110 and client systems 114 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base, optional input devices (e.g., a keyboard, mouse or other input device), and any commercially available and custom software (e.g., server/communications software, analyzer engine, compatibility engine, browser/interface software, etc.). The base preferably includes at least one hardware processor 115 (e.g., microprocessor, controller, central processing unit (CPU), etc.), one or more memories 135 and/or internal or external network interfaces or communications devices 125 (e.g., modem, network cards, etc.)” Neural network is mentioned in [0032] as part of the compatibility engine 120 at a high level of generality and in terms of the end result, “Compatibility engine 120 may employ various models to perform the learning (e.g., neural networks, mathematical/statistical models, classifiers, etc.).” The specification does not provide any details of the integration of the abstract idea to the neural network, except as a general link.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, the additional elements directed to generic computing elements merely serve to tie the judicial exception to a particular operating environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, and therefore do not amount to significantly more.  See Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.  Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art") See MPEP 2106.05(f). In addition, the use of neural networks is well-understood, routine, and conventional in the art.  See, e.g., Dailey et al., US Patent No. 6,917,952 (col. 10, lines 10-12), noting that “The preferred embodiment uses neural networks, and conventional methods of training them as are known in the art.”  See also, Hao et al., US 2014/0086495 (par. 73), noting “Methods for defining and training artificial neural network models are well-known to those skilled in the art, and any such method can be used in accordance with the present invention.”  Accordingly, the additional element directed to a neural network fails to add significantly more to the claims.
Dependent claims 2-5, 7, 9-13 and 15-18, 20-22 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 2, 4-5, 7, 9, 11-12, 15, 17-18, and 20-21 (compatibility scores); 3, 10, 14, 22 (group composition); further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-5, 7-18, and 20-22 are allowable over prior art but have other pending rejections as indicated above. 
Although the prior art made of record discloses analyzing compatibility scores of members of an organization and forming teams based on compatibility scores, the prior art does not specifically disclose: analyzing textual feedback of the members of the organization by natural language processing techniques to determine indicators of the performance of the members including sentiment and affinity; converting the indicators of the performance to a score within a normalized range for inclusion within the performance aspects; analyzing comments and responses of the members of the organization by natural language processing techniques to determine indicators of emotional, social, and cognitive intelligence including sentiment and affinity, 2converting the indicators of emotional, social, and cognitive intelligence to a score within a normalized range for inclusion within the emotional, social, and cognitive intelligence attributes; and establishing, via the trained neural networks, the one or more groups of compatible members based on the adjusted compatibility scores, and the performance and emotional, social, and cognitive intelligence attributes of the members of the organization in accordance with the learned preferences.
The claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 101 set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/       Examiner, Art Unit 3683

/TIMOTHY PADOT/       Primary Examiner, Art Unit 3683